DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,784,519 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the instantly claimed inventions.
	Instant claims 1-6 are unpatentably distinguished from claims 1, 3 and 5-8 of the patent.
	Instant claims 9-20 are unpatentably distinguished from claims 9-18 of the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Craig (US 2,465,202).
	Regarding Claim 1, Craig discloses an electrochemical cell (battery) comprising:
a can (casing 1) comprising a cylindrical side wall extending from a closed end wall, the closed end wall comprising a protrusion with a protrusion cavity (chamber 3) therein; and a pre-formed pellet of a first electrode material (catalyst 4) disposed in the protrusion cavity [C2:L1-19; Figs. 1-3].
	Regarding Claim 2, Craig discloses wherein the pre-formed pellet is coin-shaped or shaped to match the internal contours of the protrusion cavity [Figs. 1-3].
	Regarding Claims 9 and 15, Craig discloses a method for manufacturing a electrochemical cell (battery), the method comprising: providing a can (casing 1) comprising a cylindrical side wall extending from a closed end wall, the closed end wall comprising a protrusion with a protrusion cavity (chamber 3) therein; inserting a pre-formed pellet of a first electrode/cathode material (catalyst 4 including vanadium pentoxide which is a known cathode material) into the protrusion cavity so as to at least partially fill the protrusion cavity; and sealing a first end of the can opposite the second end [C2:L1-19; Figs. 1-3].
	Regarding Claims 10 and 19-20, Craig discloses wherein the pre-formed pellet is coin-shaped or shaped to match the internal contours of the protrusion cavity [Figs. 1-3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craig, as applied to claims 1, 9 and 15, respectively.
	Regarding Claim 3, Craig fails to disclose wherein the construction is one of an LR6, LR03, LR14, or LR20 electrochemical cell.  However, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the battery of Craig wherein the construction is one of an LR6, LR03, LR14, or LR20 electrochemical cell as a well-known type of construction for forming batteries.
	Regarding Claim 4, Craig fails to disclose wherein an interfacial area between the first electrode material and a second electrode material disposed within the can comprises surface area of both a separator wall of a separator (e.g., diaphragm 5) and a bottom surface of the separator.  However, providing the interfacial area between the first electrode material and a second electrode material disposed within the can comprises surface area of both a separator wall of a separator and a bottom surface of the separator is a matter of rearrangement of parts for purpose of space utilization of internal space of battery can.
	Regarding Claims 13 and 19, Craig discloses the method further comprising inserting a separator (diaphragm 5) into the can, but fails to show wherein inserting the separator into the can causes both a bottom surface of the separator and a separator wall to be in contact with the first electrode material.  .
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (US 6,207,322 B1) in view of Kouji (JPS58123666A – see IDS; machine translation attached).
	Regarding Claim 1, Kelsey discloses an electrochemical cell 10 comprising: a can (casing 20) comprising a cylindrical side wall extending from a closed end wall 114, the closed end wall comprising a protrusion (pip 125) with a protrusion cavity therein.  Kelsey discloses the cell further comprises a first electrode material (cathode 12) in the form of a pre-formed pellets 12a-12d along the surface of the cylindrical side wall [C8:L39-C9:L21,C13:L37-64; Figs. 1,3], but fails to disclose the pre-formed pellet is disposed in the protrusion cavity.  However, Kouji, from the same field of endeavor, discloses an electrochemical cell comprising a can 1 comprising a cylindrical side wall extending from a closed end wall (i.e., bottom of can), the closed end wall comprising a protrusion (positive electrode terminal portion 2) with a protrusion cavity therein, and a compacted first electrode material (i.e., pressurized positive electrode mixture 3b) disposed in the protrusion cavity as well as along the surface of the cylindrical side wall (i.e., pressurized positive electrode mixture 3b) in order to improve discharge capacity and strengthen the positive electrode terminal portion against an external force [Kouji – pg. 2-3; Figs. 2-4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the disclosure of Kouji to have modified the cell of Kelsey to have disposed a pre-formed pellet of the first electrode material into the protrusion cavity and along with the surface of the cylindrical side wall as a well-known configuration in the art for improving the discharge capacity and strengthening the positive electrode terminal portion against an external force [Kouji – pg. 2-3; Figs. 2-4].
Claim 2, modified Kelsey discloses wherein the pre-formed pellet is coin-shaped or shaped to match the internal contours of the protrusion cavity [Kelsey – Figs. 1,3; Kouji – Fig. 4].
	Regarding Claim 3, Kelsey teaches wherein the construction is one of an LR6 (i.e., AA), LR03 (i.e., AAA), LR14 (i.e., C), or LR20 (i.e., D) electrochemical cell [Kelsey – C8:L39-46].
	Regarding Claim 4, modified Kelsey discloses wherein an interfacial area between the first electrode material and a second electrode material (anode material 50) disposed within the can comprises surface area of both a separator wall of a separator 60 and a bottom surface of the separator [Kelsey – Fig. 3H; Kouji – Fig. 4].
	Regarding Claim 5, modified Kelsey fails to teach wherein an anode to cathode ratio of the electrochemical cell is in the range of 0.75 to 1.5.  However, controlling of the anode to cathode ratio is a well-known in the art in order to utilize the maximum capacity of the limiting electrode material.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have optimized the anode to cathode ratio of the electrochemical cell of Kelsey to be in the range of 0.75 to 1.5 in order to utilize the maximum capacity of the limiting electrode material without undue experimentation and with a reasonable expectation of success [MPEP 2144.04(II)].
	Regarding Claim 6, Kelsey discloses the cell further comprising a second electrode material (anode material 50), wherein one of the first electrode material or the second electrode material comprises an alkaline electrolyte [Kelsey – Abstract].
	Regarding Claim 7, Kelsey fails to explicitly teach wherein the pre-formed pellet is secured to a pre-formed hollow cylinder comprising first electrode material, the pre-formed hollow cylinder sized to be inserted into the can.  However, Kelsey discloses pre-forming the pellets prior to inserting in the can.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the cell of Kelsey to have provided the pre-formed pellet to be 60) comprising first electrode material (i.e., on sides and bottom thereof) that is sized to be inserted into the can.
	Regarding Claim 8, Kelsey discloses impact molding cylindrical ring of first electrode material against an internal surface of the cylindrical side wall [Kelsey – C16:L15-21].
	Regarding Claims 9 and 15, Kelsey discloses a method for manufacturing an electrochemical cell 10, the method comprising: providing a can (casing 20) comprising a cylindrical side wall extending from a closed end wall 114, the closed end wall comprising a protrusion (pip 125) with a protrusion cavity therein; inserting pre-formed pellets 12a-12d of a first electrode material (cathode 12) along the surface of the cylindrical side wall; and sealing a first end of the can opposite the second end [C8:L39-C9:L21,C13:L37-64; Figs. 1,3].  Kelsey fails to disclose inserting a pre-formed pellet of a first electrode material into the protrusion cavity.  However, Kouji, from the same field of endeavor, discloses an electrochemical cell comprising a can 1 comprising a cylindrical side wall extending from a closed end wall (i.e., bottom of can), the closed end wall comprising a protrusion (positive electrode terminal portion 2) with a protrusion cavity therein, and a compacted first electrode material (i.e., pressurized positive electrode mixture 3b) disposed in the protrusion cavity as well as along the surface of the cylindrical side wall (i.e., pressurized positive electrode mixture 3b) in order to improve discharge capacity and strengthen the positive electrode terminal portion against an external force [Kouji – pg. 2-3; Figs. 2-4].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the disclosure of Kouji to have modified the method of Kelsey to have inserted a pre-formed pellet of the first electrode material into the protrusion cavity and along with the surface of the cylindrical side wall as a well-known configuration in the art for improving the discharge capacity and strengthening the positive electrode terminal portion against an external force [Kouji – pg. 2-3; Figs. 2-4].
Claims 10 and 20, modified Kelsey discloses wherein the pre-formed pellet is coin-shaped or shaped to match the internal contours of the protrusion cavity [Kelsey – Figs. 1,3; Kouji – Fig. 4].
	Regarding Claim 11, Kelsey fails to explicitly teach wherein the pre-formed pellet is secured to a pre-formed hollow cylinder comprising first electrode material, the pre-formed hollow cylinder sized to be inserted into the can.  However, Kelsey discloses pre-forming the pellets prior to inserting in the can.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the cell of Kelsey to have provided the pre-formed pellet to be secure to a pre-formed hollow cylinder (e.g., separator 60) comprising first electrode material (i.e., on sides and bottom thereof) that is sized to be inserted into the can.
	Regarding Claims 12 and 16, Kelsey discloses impact molding cylindrical ring of first electrode material against an internal surface of the cylindrical side wall [Kelsey – C16:L15-21].
	Regarding Claims 13 and 19, modified Kelsey discloses the method further comprises inserting a separator into the can, wherein inserting the separator into the can causes both a bottom surface of the separator and a separator wall to be in contact with the first electrode material [Kelsey – Fig. 3H; Kouji – Fig. 4].
	Regarding Claim 14, Kelsey discloses the method further comprises inserting second electrode 50 material into an interior of the separator [Kelsey – Fig. 3H].
	Regarding Claim 17, Kelsey discloses the method further comprises forming a cathode ring within the can, wherein forming the cathode ring comprises inserting a material comprising the cathode material into the can and tamping the material so as to pack the material into the can so as to at least partially fill the can with packed material [Kelsey – C16:L15-21].
	Regarding Claim 18, Kelsey discloses the method further comprises removing a central core (mandrel 40) of the packed material from the can, wherein a separator is inserted into the central core since Kelsey teaches that the rings are further compressed against the inner surface of the cylindrical side wall [Figs. 2C-2I].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724